

114 S278 IS: Citizen Empowerment Act
U.S. Senate
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 278IN THE SENATE OF THE UNITED STATESJanuary 28, 2015Mr. Blunt (for himself, Mr. Cornyn, Mrs. Fischer and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 5, United States Code, to establish certain procedures for conducting in-person or
			 telephonic interactions by executive branch employees with individuals,
 and for other purposes.1.Short titleThis Act may be cited as the Citizen Empowerment Act.2.Amendments(a)In
 generalPart III of title 5, United States Code, is amended by inserting after chapter 79 the following:79AServices to
				members of the publicSec.7921. Procedures for in-person and telephonic interactions
				  conducted by executive branch employees.7921.Procedures for
				in-person and telephonic interactions conducted by executive branch
 employees(a)DefinitionsFor purposes of this section—(1)the term covered interaction means an in-person or telephonic interview, audit, investigation, inspection, or other official interaction between an employee of an Executive agency and another individual relating to a possible or alleged violation of any Federal statute or regulation that could result in the imposition of a fine, forfeiture of property, civil monetary penalty, or criminal penalty against, or the collection of an unpaid tax, fine, or penalty from, the individual or a business owned or operated by the individual;(2)the term State means each of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States; and(3)the term telephonic means by telephone or other similar electronic device.(b)Recording of
				enforcement actions(1)Recording by
 individualsAny employee of an Executive agency who is conducting a covered interaction with an individual shall allow the individual to make an audio recording of the covered interaction at the individual’s own expense and with the individual’s own equipment.(2)Recording by
 Federal employeesAny employee of an Executive agency that is conducting a covered interaction may record that interaction if the employee—(A)informs the individual of the recording prior to or at the initiation of the interaction; and(B)upon request of the individual, provides the individual with a transcript or copy of the recording, but only if the individual provides reimbursement for the cost of the transcription and reproduction of the transcript or copy.(c)Explanations of
				rights(1)In
 generalAny employee of an Executive agency shall, before or at an initial covered interaction, provide to the individual a verbal or written notice of the individual’s rights under this section.(2)Separate
 notifications for separate violationsParagraph (1) shall not, for purposes of any covered interaction, be considered satisfied based on a notification previously given if that previous notification was given in the case of a possible or alleged violation separate from the possible or alleged violation at hand.(d)Application to
 official representative or those holding power of attorneyAny person who is permitted to represent, before an Executive agency described in subsection (b)(1), an individual permitted to make an audio recording under that subsection of a covered interaction conducted by an employee of that Executive agency—(1)shall be permitted—(A)to make an audio recording under subsection (b)(1) as if the person were the individual; and(B)to receive a transcript or copy of an audio recording under subsection (b)(2) as if the person were the individual;(2)shall receive the same notice as that which is required to be provided to the individual under subsection (c); and(3)with respect to an audio recording (as referred to in paragraph (1)(A)) and a transcript or copy of a recording (as referred to in paragraph (1)(B)), shall have the same rights as described in subsection (e).(e)Property of
 audio recordingAny audio recording or transcript of an audio recording made by an individual under subsection (b)(1) or provided to an individual under subsection (b)(2)(B) shall be the property of the individual.(f)No cause of
 actionThis section does not create any express or implied private right of action.(g)Exceptions(1)Classified
 information, public safety, criminal investigationThis section shall not apply to any covered interaction that is likely to include the discussion of—(A)classified material;(B)information that, if released publicly, would endanger public safety; or(C)information that, if released publicly, would endanger an ongoing criminal investigation conducted by a Federal law enforcement officer (as defined in section 2 of the Law Enforcement Congressional Badge of Bravery Act of 2008 (42 U.S.C. 15231)) who is employed by a Federal law enforcement agency.(2)Determination by
 employeesAn employee of an Executive agency who determines that an exception under paragraph (1) applies to a covered interaction or series of covered interactions shall provide written notification of the determination to any person who would otherwise be permitted to make an audio recording of the interaction or interactions under subsection (b)(1) or (d).(h)Prior
 lawFor the purposes set forth in paragraphs (1) and (2) of subsection (b), this section supersedes section 2511(2)(d) of title 18 and any provision of Federal or State law insofar as such section or provision relates to the recording of an interaction that is a covered interaction.(i)Disciplinary
 actionAn employee of an Executive agency who violates this section shall be subject to appropriate disciplinary action in accordance with otherwise applicable provisions of law..(b)Clerical
 amendmentThe analysis for part III of title 5, United States Code, is amended by inserting after the item relating to chapter 79 the following:79A.Services
				  to members of the
				  public7921.